Allowability Notice 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/320,822 filed on May 14, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Mandir (Reg. no. 32156) on August 18, 2022.

Please amend the claims filed on May 14, 2021 as follows: 

1. (Currently Amended) A surrounding vehicle display system comprising: 
an object detection device detecting an object in surroundings of a host vehicle; 
an electronic control unit; and 
a display device, wherein
 the electronic control unit is configured to generate an object mark based on detected in the surroundings of the host vehicle, 
the display device displays the surrounding vehicle as a vehicle icon when the object mark is identified as a surrounding vehicle by the electronic control unit, and
 the electronic control unit is configured to determine a position of the vehicle icon with respect to the host vehicle on the display device and offset a center position of the vehicle icon from a center position of the object mark identified as the surrounding vehicle based on a predetermined size of the vehicle icon.
2. (Currently Amended) The surrounding vehicle display system according to claim 1, wherein the electronic control unit is configured to match a nearby surface of the vehicle icon and a nearby surface of the object mark identified as the surrounding vehicle by offsetting the center position of the vehicle icon, wherein the nearby surface of the vehicle icon and the nearby surface of the object mark are surfaces facing the host vehicle 
3. (Currently Amended) The surrounding vehicle display system according to claim 1, wherein the electronic control unit is configured to match a corner of the vehicle icon and a corner of the surrounding vehicle by offsetting the center position of the vehicle icon when the corner of the surrounding vehicle is identified 
4. (Currently Amended) The surrounding vehicle display system according to claim 1, wherein the electronic control unit is configured to match a nearby surface of the vehicle icon and a nearby surface of the object mark identified as the surrounding vehicle by offsetting the center position of the vehicle icon when the surrounding vehicle is running at a front, rear, or side of the vehicle amount in the vehicle icon width direction and a weighted average amount in the vehicle icon longitudinal direction by offsetting the center position of the vehicle icon when the surrounding vehicle is running diagonally forward or diagonally backward with respect to the host vehicle, wherein the nearby surface of the vehicle icon and the nearby surface of the object mark are surfaces facing the host vehicle.

5. (Currently Amended) The surrounding vehicle display system according to claim 1, whereina curve when the surrounding vehicle is running along the curve .


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Baur et al. (US 20120154591 A1) discloses a surrounding vehicle display system comprising: 
an object detection device detecting an object in surroundings of a host vehicle (Figs. 1-15: ¶0052: the system may detect a vehicle 24, 25 at each side of or approaching a side lane blind spot area of the equipped vehicle 14); 
an electronic control unit (element 18); and 
a display device (element 16), wherein
 the electronic control unit is configured to generate an object mark based on the object detected in the surroundings of the host vehicle, and identify the object mark, the display device displays the surrounding vehicle as a vehicle icon when the object mark is identified as a surrounding vehicle by the electronic control unit (¶0048: the video display may also display in the left zone 16a an iconistic display or representation 21a of the left side of the equipped or subject vehicle and optionally may display an iconistic display 23 of a vehicle at or near or approaching the equipped vehicle).
However, none of the cited prior arts either singularly or in combination teach the feature of  “ …the electronic control unit is configured to determine a position of the vehicle icon with respect to the host vehicle on the display device and offset a center position of the vehicle icon from a center position of the object mark identified as the surrounding vehicle based on a predetermined size of the vehicle icon,” as recited in claim 1. 
The rest of the dependent claims 2-5 are allowed by virtue of their dependency from the allowed claim 1. 

The following prior arts: Waki (US 20120123613 A1); Natroshvili (US 20130002871 A1); KAWAHARA(US 20160272199 A1); and KABE (US 20180158339 A1) are cited as relevant prior arts. However, the pertinent prior arts fail to teach the above identified feature of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488